Citation Nr: 0419003	
Decision Date: 07/15/04    Archive Date: 07/27/04

DOCKET NO.  82-30 922	)	DATE
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Entitlement to a restoration of a 100 percent rating for 
service-connected schizophrenia. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The veteran served on active duty from January 1971 to 
November 1971.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal of a November 1981 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
White River Junction, Vermont.  

In a November 1981 decision, the RO reduced the rating for 
schizophrenia from 100 percent to 70 percent.  The veteran 
appealed this decision to the Board.  In a January 1983 
decision, the Board denied an increase in the 70 percent 
rating for schizophrenia.  In October 2003, the veteran's 
representative filed a motion for reconsideration of the 
January 1983 Board decision.  In March 2004, the Chairman of 
the Board ordered reconsideration of the January 1983 
decision by an expanded panel of members of the Board.  The 
instant decision will replace the Board's January 1983 
decision.


FINDINGS OF FACT

1.  The veteran's service-connected schizophrenia was rated 
100 percent from November 9, 1971 to January 31, 1982; the RO 
reduced the rating to 70 percent effective February 1, 1982.

2.  The veteran's 100 percent rating was reduced to 70 
percent based solely on one examination and material 
improvement of the service-connected schizophrenia under the 
ordinary conditions of life was not demonstrated.


CONCLUSION OF LAW

The rating for schizophrenia was not properly reduced, and 
the 100 percent rating is restored as of February 1, 1982.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105, 3.343, 
3.344, 4.130, Diagnostic Code 9204 (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that prior to the initiation of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  The VA promulgated 
regulations to implement the provisions of the law.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) (2003).  The VCAA 
and implementing regulations essentially provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, as well as the Board's 
favorable disposition of the issue on appeal, it is found 
that the VCAA does not prevent the Board from rendering a 
decision on this issue.  As this decision is a complete grant 
of the benefit sought on appeal, it therefore cannot be 
deemed to violate the appellant's right to due process of 
law.

Factual Background

The service medical records reflect that the veteran was 
hospitalized beginning in July 1971 for his psychiatric 
illness.  A VA hospital discharge summary reflects that the 
veteran was hospitalized from October to November 1971 for 
chronic undifferentiated schizophrenia.  The veteran was 
transferred to that facility from the Army, and had been 
hospitalized since July 1971.  On admission, the veteran was 
found to have a delusional system involving his left eye and 
the evils of the service, in some sort of religious context.  
The veteran reported that he was unhappy in the service 
because he was asked to do too much, and because "they were 
mean".  He tried to get out of the Army by staring at the 
sun to blind himself in his left eye; and said he felt that 
God wanted him to do that.  A mental status examination 
revealed a sloppily dressed male who was cooperative and 
oriented times three.  He had marked psychomotor retardation 
and gave one to three word replies to direct questions.  He 
had an inappropriate smile at times.  His affect was flat, 
and his thought process and content were thought to be within 
normal limits.  He had some insight into his previous 
delusional system but none concerning his current problems.  
The veteran received group therapy, occupational therapy, and 
medication.  On discharge he was felt to be competent and 
able to work.  The diagnosis was chronic undifferentiated 
schizophrenia.

In a February 1972 rating decision, the RO granted service 
connection for schizophrenia, chronic, undifferentiated, and 
assigned a 100 percent rating effective from November 9, 1971 
under Diagnostic Code 9204.

At an October 1972 VA psychiatric examination, the veteran 
had no complaints.  The examiner noted that the way the 
veteran looked and responded was quite suggestive of a 
schizoid personality.  The veteran reported that he felt that 
people were after him, used him, and turned him down.  The 
veteran was living with his parents and did not have a job.  
He said he had never really worked.  He related that it was 
even difficult for him to watch television or listen to the 
radio because he lacked concentration.  He said he spent 
quite a bit of his time with ruminations and daydreams.  

On mental status examination, the veteran seemed to be having 
difficulty with concentration.  He talked in such a low tone 
that he was barely audible.  His responses were concrete for 
the most part.  There was a great deal of denial.  The 
examiner stated that the veteran impressed him as a very sick 
individual.  The examiner indicated that the veteran was a 
person with a lot of problems who denied everything.  The 
veteran denied hallucinations, and no delusions were noted.  
In the past he seemed to have ideas of reference.   His 
affect seemed inappropriate many times.  He was well-
oriented, his memory was normal, and judgment and 
calculations and general fund of information were fair.  
Proverb interpretation was very concrete.  The diagnosis was 
schizophrenia, chronic, undifferentiated type.  

The examiner opined that the veteran's vocational and social 
adaptability were severely impaired.  He was mentally quite 
competent to handle his own affairs.  His prognosis did not 
seem good.  The examiner stated that the veteran was a lot 
sicker than he admitted.  He had severe impairment in 
communicating with people and seemed to be drawing more and 
more into a world of fantasy.

In a November 1972 rating decision, the RO confirmed the 100 
percent rating for schizophrenia.

At an October 1974 VA psychiatric examination, the veteran 
reported that he had been nervous and shaky since his last VA 
examination.  He had not been working, and said he could not 
find a job.  He related that every time he applied for a job 
he was not called back.  The nervousness and shakiness had 
always been with him and had not improved.  He had not seen a 
psychiatrist.  He stated that he lived with his parents  
because he was not able to live by himself.  He stated that 
he planned on going to school and take some art courses.  He 
later stated that he had not applied to any school and had 
not made any plans on getting to school.  He appeared nervous 
and shaky when he thought about making plans to go to school.  
He had a few friends.  His appetite was good.  His sleep was 
slightly disturbed.

He reported that he was married 10 months ago, and was 
separated 11/2 months ago.  He stated that his wife was 
extremely jealous of him.  When asked how, he indicated that 
when watching television and a girl came on she became 
jealous.  He reported that his wife was pregnant with his 
child but he was not interested in seeing the child when it 
was born.  

On mental status examination, the veteran was rather slow in 
his movements and thoughts and he sat on the chair without 
much movement of his body or any kind of expression from his 
face.  He looked as though he was in a daze or puzzled by the 
examiner.  His speech was low in tone, rather slow, and quite 
inaudible during the conversation.  His thought processes 
were relevant and coherent.  He was very well oriented to 
time, place, and person, knew the names of the Presidents, 
and did quite well on his serial subtractions.  He mentioned 
that he would like to talk to a psychiatrist to get over his 
nervousness.  He reported that he went into dazes and thought 
about the future.  He denied auditory or visual 
hallucinations or any ideas of reference.  His sensorium was 
clear, and his judgment and insight were impaired.  The 
examiner indicated that the veteran's insight was minimal as 
he said he would like psychiatric help.  The diagnosis was 
schizophrenia, chronic undifferentiated type.  

The examiner opined that there was no change in the veteran's 
condition since the last time he was examined by the VA.  He 
had not made any effort to get psychiatric help.  His 
interpersonal relationships were quite poor.  He was sane and 
competent to handle his personal and financial affairs, but 
his vocational and social inadaptabilities were quite severe.  
The examiner indicated that he needed psychiatric help.

In a December 1974 rating decision, the RO confirmed the 100 
percent rating for schizophrenia.

At an October 1981 VA psychiatric examination, the veteran 
complained of difficulty sleeping, and said he had nervous 
twitches when he became nervous.  He said nervousness was 
likely to occur when he was with other people.  He admitted 
being at a VA hospital within the last year for treatment for 
gas.  He stated that he became nervous and shook when he had 
an argument with his sister.  He reported that since he was 
last seen at the VA he had done considerable traveling.  He 
had not worked at any steady job other than occasionally 
helping a relative or a friend for a short time.  He said he 
worked as a carpenter for two weeks in 1979, and performed 
motor home repair for three weeks in 1980.  He spent time 
around the house helping his sister.  Occasionally he gave 
her money to help pay the rent.  He had not seen a 
psychiatrist since his last visit to the VA.  He reported 
considerable reading of the Bible because he wanted to learn 
more.  He admitted to communicating with God and God making 
himself known to the veteran by feeling his presence.  

He was married in 1973 and the marriage lasted 10 months.  
They had a child who died in 1976.  He had a few friends.  He 
had no recreations or hobbies other than fishing and hunting.

On psychiatric examination, there appeared to be definite 
psychomotor retardation.  He moved slowly and ponderously.  
He sat rather stolidly in his chair and waited for our 
intervention.  The veteran responded to questions put to him 
after a perceptible pause.  His answers were given in a low 
tone, and he frequently had to be asked to repeat his answers 
because it was not immediately understandable what he had 
said.  He responded relevantly and coherently, but for 
elaborations other questions had to be asked and again there 
was a pause.  There was definite affective flattening.  He 
wore a slight smile on his face which was relatively 
unchanging, and there did not appear to be blunting.  
Although he alluded to feeling sad when he was alone, he did 
not appear depressed.  He did admit to daydreams of future 
happenings in his life.  There were no indications of 
delusions or hallucinatory experiences either now or in the 
past.  There did appear to be religious preoccupation.  While 
he admitted to depressive ideas, suicidal ruminations were 
not elicited as having occurred since his hospitalization in 
1971.  Memory appeared satisfactory for the most part.  He 
had minimal insight into his condition, as he felt he would 
be benefited by talking with a psychiatrist.  His answer for 
not having done so up to the present time is that he did not 
know where to go.  Judgment was impaired in personal matters.  

The examiner opined that the veteran was psychotic but 
probably competent to handle his own affairs.  A review of 
the record and past and current findings showed no 
significant change over the years since the veteran was 
discharged from military service.  His level of vocational 
and social inadaptability was severe.  The prognosis for a 
change without intervention was quite poor.  The diagnosis 
was schizophrenia, chronic undifferentiated type.

In a November 1981 decision, the RO reduced the rating for 
schizophrenia from 100 percent to 70 percent, with 
application of VA Regulation 1105(e) (codified as 38 C.F.R. § 
3.105(e)).  The RO found that the current examination showed 
that the veteran was able to function quite adequately, he 
had been able to travel extensively in the past few years, he 
had not had any psychiatric treatment since 1974, and he did 
not currently experience delusions or hallucinations. A 
review of the rating decision reflects that the RO did not 
cite or discuss 38 C.F.R. §§ 3.343 or 3.344. 

The veteran appealed for restoration of the 100 percent 
rating.  In its January 1982 statement of the case, the RO 
did not cite or discuss 38 C.F.R. §§ 3.343 or 3.344. 

By a statement dated in February 1982, the veteran contended 
that the RO had not mentioned "...the new law that say's a 
that If a Veteran receives the same disability for a period 
of ten years that it cannot be changed."  He asserted that 
his condition had not changed since his separation from 
service.

In an April 2004 memorandum, the veteran's representative 
essentially reiterated his contentions.  He asserted that the 
veteran's condition had not materially improved and that his 
disability rating should not have been reduced.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 
Separate diagnostic codes identify the various disabilities.

It is noted that on November 7, 1996, which was during the 
pendency of the veteran's claim, the regulations for the 
evaluation of schizophrenia were changed.  

Under the rating criteria in effect at the time of the 
November 1981 reduction, a 70 percent evaluation is warranted 
for schizophrenia where the ability to establish and maintain 
effective or favorable relationships with people is severely 
impaired and the psychoneurotic symptoms are of such severity 
and persistence that there is severe impairment in the 
ability to obtain or retain employment. 

A 100 percent evaluation requires that attitudes of all 
contacts except the most intimate be so adversely affected as 
to result in virtual isolation in the community and there be 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes (such as fantasy, confusion, panic, and 
explosions of aggressive energy) associated with almost all 
daily activities resulting in a profound retreat from mature 
behavior. The individual must be demonstrably unable to 
obtain or retain employment. 38 C.F.R. § 4.132, Diagnostic 
Code 9204 (effective prior to November 7, 1996).

Under the revised rating criteria, a 70 percent rating is 
warranted for occupational and social impairment, with 
deficiencies in most areas, such as work, school family 
relations, judgment, thinking or mood, due to such symptoms 
as: suicidal ideations; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near- continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or worklike settings); inability to establish and 
maintain effective relationships. 

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name. 38 C.F.R. § 4.130, Diagnostic Code 9204 (effective 
November 7, 1996).

In reducing the veteran's rating, the RO complied with 38 
C.F.R. § 3.105(e), as to giving him an opportunity to submit 
additional evidence, and as to the effective date for 
reduction.  However, another regulation, 38 C.F.R. § 3.344 
(stabilization of disability evaluations) sets conditions on 
when a rating reduction may be taken. 

Inasmuch as a 100 percent rating for schizophrenia was in 
effect for over 5 years, various provisions of 38 C.F.R. § 
3.344 apply to his case.  38 C.F.R. § 3.344(c) (2003).  
Rating reductions on account of conditions subject to 
temporary or episodic improvement, e.g. manic depressive or 
other psychotic reaction, will not be reduced on any one 
examination, except where all the evidence of record clearly 
warrants the conclusion that sustained improvement has been 
demonstrated.  38 C.F.R. § 3.344(a) (2003).  Examinations 
less full and complete than those on which payments were 
authorized or continued will not be used as a basis for 
reduction.  Id.  In addition, although material improvement 
in the physical or mental condition may be reflected, the 
evidence must show that the improvement will be maintained 
under the ordinary conditions of life.  Id.  In doubtful 
cases, the former disability rating should be maintained.  38 
C.F.R. § 3.344(b) (2003).

Under 38 C.F.R. § 3.343(a), total disability ratings when 
warranted by the severity of the condition and not granted 
purely because of hospital, surgical or home treatment, or 
individual unemployability will not be reduced, in the 
absence of clear error, without examination showing material 
improvement in physical or mental condition.  Examination 
reports showing material improvement must be evaluated in 
conjunction with all the facts of record, and consideration 
must be given particularly to whether the veteran attained 
improvement under the ordinary conditions of life, i.e., 
while working or actively seeking work or whether the 
symptoms had been brought under control by prolonged rest, or 
generally, by following a regimen which precludes work, and, 
if the latter, reduction from total disability ratings will 
not be considered pending reexamination after a period of 
employment (3 to 6 months).  38 C.F.R. § 3.343(a) (2003).  
The veteran's schizophrenia is a disorder subject to 
temporary or episodic improvement.  See 38 C.F.R. § 3.344(a) 
(2003).  

A review of the November 1981 rating decision and the 
statement of the case reflects that the RO did not consider 
the pertinent provisions of 38 C.F.R. §§ 3.343, 3.344 (2003).  
The reduction was based on one examination and the evidence 
does not support a finding of sustained improvement.  The 
Board notes that the VA examiner in October 1981 stated that 
there was no significant change over the years since the 
veteran was discharged from military service and the 
vocational and social inadaptability was severe.   

The United States Court of Appeals for Veterans Claims 
(Court) has consistently held that when an RO reduces a 
veteran's disability rating without following the applicable 
regulations, the reduction is void ab initio.  See Greyzck v. 
West, 12 Vet. App. 288, 292 (1999) and see also Kitchens v. 
Brown, 7 Vet. App. 320, 325 (1995) (holding that when an RO 
reduces a veteran's disability rating without observing the 
applicable VA regulations, the reduction is void ab initio).  
The Board therefore concludes that the rating reduction was 
not proper and is void ab initio.  The veteran is entitled to 
restoration of the 100 percent rating for schizophrenia, as 
of February 1, 1982 (the date on which the RO reduced the 
rating).  


ORDER

Restoration of a 100 percent rating for schizophrenia is 
granted.



_____________________________	
	____________________________
ROBERT P. REGAN			KATHY A. BANFIELD
	Veterans Law Judge				Veterans Law Judge
Board of Veterans' Appeals		Board of Veterans' 
Appeals



_____________________________________
RENÉE M. PELLETIER
	Veterans Law Judge
	 Board of Veterans' Appeals



_____________________________	
	____________________________
M. D. LYON					D. C. SPICKLER			
Veterans Law Judge				Veterans Law Judge	
			Board of Veterans' Appeals		Board of 
Veterans' Appeals			

_____________________________________
LAWRENCE M. SULLIVAN
	Veterans Law Judge
	 Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



